INFORMATION in contempt against respondent was filed by the Attorney General by direction of the Court, charging him with practicing law without license or authority, and he was ruled to show cause within twenty days after service why he should not be punished therefor. He was personally served October 21, 1930. Having failed to answer, the Attorney General moved December 6, following, that judgment be entered on the pleadings and the motion was granted.
The evidence against respondent is of record and before us. It consists of the fact that his name does not appear on the roll of attorneys in the office of the Clerk of this Court, and the certificate of the clerk of the district court of the City and County of Denver that he appeared therein as counsel for the defendant in case No. 30522, pending in that court, and as such participated in the trial, and that no order of said court was entered permitting that appearance. In addition thereto there appears in our files as an exhibit the professional card of respondent and his partner, advertising themselves as "lawyers" and giving their Denver office address and phone number.
In view of the foregoing it clearly appears, and the Court so finds, that respondent is guilty of practicing law in this state without a license, and without any authority, and contrary to the statutes in such case made and provided.
It is accordingly ordered that respondent be confined in the county jail of the City and County of Denver for twenty days unless he shall sooner pay to the Clerk of this Court the sum of $100, and that mittimus be issued accordingly.
MR. JUSTICE CAMPBELL and MR. JUSTICE BUTLER not participating. *Page 209